





FIRST AMENDMENT TO THE
AARON’S, INC. DEFERRED COMPENSATION PLAN
(as amended and restated effective January 1, 2017)


THIS AMENDMENT to the Aaron’s, Inc. Deferred Compensation Plan (the “Plan”) is
made by the Committee of the Plan (the “Committee”).
W I T N E S S E T H :
WHEREAS, Aaron’s, Inc. maintains the Plan for the benefit of eligible employees;
WHEREAS, Section 11.2 of the Plan provides that the Company has the authority to
amend the Plan at any time;
WHEREAS, the Committee has been delegated the authority to approve amendments to
the Plan on behalf of the Company; and
WHEREAS, the Committee wishes to amend the Plan to (i) discontinue separate
payment form elections for “retirement” versus non-retirement terminations of
employment, and instead have a single payment election for years after 2019; and
(ii) add a provision to permit discretionary cashouts of accounts valued below
the annual limit on elective deferrals under a 401(k) plan;
NOW, THEREFORE, the Plan is hereby amended as follows, effective as of November
1, 2019:
1.
A new Section 1.38A is added to the Plan, to read as follows:



1.38A    Termination Benefit shall have the meaning described in Section 6.1(c).
2.
A new Section 5.3 is added to the Plan, to read as follows:



5.3    Retirement Not Applicable For Years After 2019. Notwithstanding anything
in the Plan to the contrary, (i) the provisions of this Article will not apply
to Annual Accounts attributable to amounts earned in Plan Years beginning on or
after January 1, 2020; and (ii) the provisions of Section 6.3 will apply to
distributions upon Retirement.
3.
Section 6.1 of the Plan is amended to read as follows:



6.1    Termination Benefit.
(a)
Benefits from Years Before 2020. Subject to Section 6.3, if a Participant
experiences a Separation from Service that does not qualify as a Retirement, the
Participant will receive his or her vested benefit from Annual Accounts
attributable to amounts earned in Plan Years beginning before January 1, 2020,
in the form of a lump sum payment or annual installment payments, as elected by
Participant in accordance with Section 6.2.

(b)
Benefits from Years After 2019. Subject to Section 6.3, if a Participant
experiences a Separation from Service (whether or not it qualifies as
Retirement), the Participant will receive his or her vested benefit from Annual
Accounts attributable to amounts earned in Plan Years beginning on or after
January 1, 2020, in the form of a lump sum payment or annual installment
payments, as elected by the Participant in accordance with Section 6.2.






--------------------------------------------------------------------------------





(c)
Termination Benefit Defined. A benefit payable pursuant to this Article will be
referred to herein as the “Termination Benefit”.

(d)
Timing of Termination Benefits. A Participant’s Termination Benefit will be
calculated as of the close of business on or around the Benefit Distribution
Date for such benefit, which will be the first day after the end of the 6-month
period immediately following the date on which the Participant experiences such
Separation from Service.

4.
Section 6.2 of the Plan is amended to read as follows:



6.2    Payment of Termination Benefit.
(a)
Election of Payment Form. Subject to Section 6.3, to the extent permitted by the
Committee, in connection with a Participant’s election to defer an Annual
Deferral Amount, the Participant may elect the form of Termination Benefit in
which his or her Annual Account for such Plan Year will be paid. The Participant
may elect to receive the Termination Benefit for each Annual Account in the form
of (i) a lump sum payment, or (ii) pursuant to an Annual Installment Method of 5
years (for Plan Years before 2020) or an Annual Installment Method of either 5,
10 or 15 years (for Plan Years beginning on or after January 1, 2020). If a
Participant does not make any election with respect to the Termination Benefit
for an Annual Account, then the Participant will be deemed to have elected to
receive such Annual Account as a lump sum.

(b)
Modification of Payment Form. A Participant may change the form of Termination
Benefit payment for an Annual Account attributable to amounts earned in a Plan
Year beginning on or after January 1, 2020, by submitting an Election Form to
the Committee in accordance with the following criteria:

(i)
The election will not take effect until 12 months after the date on which the
election is made;

(ii)
The new Benefit Distribution Date for such Annual Account will be 5 years after
the Benefit Distribution Date that would otherwise have been applicable to such
Annual Account; and

(iii)
The election must be made at least 12 months prior to the Benefit Distribution
Date that would otherwise have been applicable to such Annual Account.

For purposes of applying the provisions of this Section 6.2(b), a Participant’s
election to change the form of Termination Benefit payment for an Annual Account
will not be considered to be made until the date on which the election becomes
irrevocable. Such an election will become irrevocable no later than the date
that is 12 months prior to the Benefit Distribution Date that would otherwise
have been applicable to such Annual Account. Subject to the requirements of this
Section 6.2(b), the Election Form most recently accepted by the Committee that
has become effective for an Annual Account will govern the form of payout of
such Annual Account.
(c)
Timing of Payments. The lump sum payment will be made, or installment payments
will commence, upon the Participant’s Benefit Distribution Date. Remaining
installments, if any, will be paid upon each anniversary of the Participant’s
Benefit Distribution Date.

5.
A new Section 6.3 will be added to the Plan, to read as follows:






--------------------------------------------------------------------------------





6.3    Small Balance Cashouts.
(a)
Generally. Except as provided in subsection (c) below, if at any time a
Participant’s vested Account Balance does not exceed the applicable dollar
amount under Code Section 402(g)(1)(B), the Committee may elect, in its sole
discretion, to pay the Participant’s entire vested Account Balance in an
immediate single-sum payment. For purposes of determining the amount in a
Participant’s vested Account Balance in order to apply this provision, any
deferrals of compensation under this or any other nonqualified deferred
compensation plan maintained by the Company, or any entity that would be
considered a single employer with the Company under Code Sections 414(b) or (c),
that is an “account balance plan” subject to Code Section 409A will be
considered as part of the Participant’s vested Account Balance hereunder.

(b)
Documentation of Determination. Any exercise of the Committee’s discretion
pursuant to subsection (a) will be evidenced in writing no later than the date
of the distribution.

(c)
Six Month Delay. Notwithstanding the foregoing, no payment under this Section
made on account of a Participant’s Separation from Service will be made within 6
months after the date the Participant Separates from Service.

6.
Except as provided herein, the Plan will remain in full force and effect.





IN WITNESS WHEREOF, the Committee has caused its duly authorized member to
execute this Amendment on the date written below.


COMMITTEE


By:     /s/ John Karr                    


Name:    John Karr                    


Date:    November 11, 2019





